Citation Nr: 1738407	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic back strain with degenerative disc disease of the lumbar spine.

2.  Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2006 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  Previously, the Veteran testified before a Veterans Law Judge who has since retired at an August 2010 Travel Board hearing.  Transcripts of both hearings are associated with the claims file.

The Board remanded these matters for further development in November 2010, September 2014, and January 2016.  

The Veteran's appeal of his claim for entitlement to an initial evaluation in excess of 0 percent for high arches was certified to the Board on May 26, 2017.  However, the Veteran has requested a hearing on this matter, and the Board must take the Veteran's testimony on the issue before it can be properly adjudicated.  See Veteran's February 2017 Appeal to Board of Veterans' Appeals.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After reviewing the evidence, the Board finds that further development is necessary to (1) ensure there is substantial compliance with the Board's prior remand directives (2) assess the current severity of the Veteran's back disability, (3) identify the etiology of the Veteran's neurological symptoms including whether they are related to his service or service-connected disabilities, and (4) further assess the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.  

The Board notes that the Veteran has alleged for many years since the filing of the claim that his symptoms including chronic abdominal pain, chronic back pain, and chronic bilateral foot pain all have a common source.  See, e.g., May 2012 notice of disagreement letter from the Veteran.  While the Veteran received separate disability ratings for a painful abdominal scar and high arches, the Veteran has contended that the diagnostic codes and ratings for those conditions do not fully contemplate his neurological symptoms including numbness, tingling, burning, and bladder control problems.  See also March 2005 VA examination (indicating there is possible overlapping symptomatology with nerve entrapment).  Therefore, the Veteran's claim on appeal must be evaluated carefully and broadly to determine whether additional disability ratings are warranted for a neurological condition.  

In the January 2016 remand order, the Board noted that the Veteran testified at his hearing that the disability picture had worsened since his last VA back examination.  The Board also noted that the prior examinations did not adequately address whether the Veteran had any neurological symptoms related to his back disability.  Therefore, the Board remanded these matters for further development including a current VA examination addressing the back disability and associated neurological symptoms.  The AOJ complied with the remand directives in part by conducting necessary development including obtaining additional VA examinations of the Veteran's back and peripheral nerves in February 2017.  

However, the Board finds that the February 2017 VA examiner's opinion does not provide sufficient rationale explaining why the Veteran's neurological symptoms are not manifestations of a current disability related to his service.  The January 2016 remand order specified all findings must be supported by complete rationale.  While the February 2017 VA examiner ruled out radiculopathy from a back condition, the examiner found that the Veteran had polyneuropathy and noted the Veteran reported symptoms including problems with bladder and bowel control associated with the condition.  The Board finds that the February 2017 examiner's opinion (1) does not contain a complete explanation for why the Veteran's polyneuropathy and symptoms thereof are not related to his back disability, and (2) it does not include an opinion on whether the Veteran's neurological symptoms are otherwise related to his service or a service-connected disability.  

Accordingly, the AOJ should afford the Veteran another VA examination to assess his disability picture for his back and all neurological symptoms.  The AOJ should conduct all reasonable development necessary to identify the etiology and onset of the Veteran's neurological symptoms to the extent possible.

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA treatment records and private treatment records.  The AOJ should make reasonable attempts to obtain all outstanding relevant records and associate them with the Veteran's claims file.

2. The AOJ should afford the Veteran another VA examination with an appropriate examiner to (1) assess the current severity of the Veteran's back disability, (2) identify the etiology of the Veteran's neurological symptoms, and (3) opine whether the Veteran's neurological symptoms are related to his service or a service-connected disability.

The AOJ should provide the VA examiner with a complete copy of the Veteran's claims file to include this remand order.  The VA examiner is asked to follow these directives:

(a) The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the back.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

To the extent possible, the examiner should identify any additional loss in range of motion attributable to pain, weakness, excess fatigability, and incoordination including during flare-ups based on the examination and a review of the record.  

(b) After reviewing the Veteran's medical history and subjective complaints, the VA examiner should opine which of the Veteran's reported symptoms are related to his back disability.  Relevant symptoms include (but are not limited to) pain, numbness, weakness, tingling, burning, difficulty walking, difficulty sitting, difficulty standing, difficulty sleeping, and bladder and bowel symptoms.  

(c) If any of the reported symptoms are not related to the Veteran's back disability, the VA examiner should identify the etiology of the symptoms to the extent possible.  For any such symptoms, the VA examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the symptom is related to a service-connected disability to include the Veteran's back disability, his appendectomy scar, and his high arches.  

The record shows the Veteran suffers from polyneuropathy.  The VA examiner should specifically opine whether it is at least as likely as not that the Veteran's polyneuropathy was incurred, caused by, or is otherwise related to his service or a service-connected disability.   

3. After ensuring any other necessary development has been completed, the AOJ should adjudicate the remanded claims.  The AOJ should address the issue of whether the Veteran's polyneuropathy is related to his service.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




